 



Exhibit 10
Compensatory Arrangements with Directors
The amount of the annual cash retainer, committee chair cash retainers and
restricted stock grants for our non-employee directors for the current year are
set forth in the table below.

                                                      Committee Chair   Annual
Equity Name   Chair Position   Annual Retainer   Retainer   Grant(1) Noel
Posternak  
Chairman of the Board, Nominating & Corporate Governance Committee
  $ 125,000             21,000 shares Oscar B. Marx, III  
Audit Committee
  $ 35,000     $ 10,000     14,000 shares Robert Goldman  
Compensation Committee
  $ 35,000     $ 10,000     14,000 shares Michael Porter  
Corporate Development Committee
  $ 35,000     $ 5,000     11,213 shares Donald Grierson  
 
  $ 35,000             11,213 shares

 

(1)   The restrictions on the shares will lapse on March 5, 2009, provided the
person remains a director on that date, pursuant to our 2000 Equity Incentive
Plan.

 